STORY, Circuit Justice.
I have reflected a good deal upon the present subject; and the views, expressed by me at the former hearing of this case, reported in 1 Story, 478, et seq. [Bright v. Boyd, Case No. 1,875], remain unchanged; or rather, to express myself more accurately, have been thereby strengthened and confirmed. My judgment is, that the plaintiff is entitled to the full value of all the improvements and meliora-tions, which he has made upon the estate, to the extent of the additional value, which they have conferred upon the land. It appears by the master’s report, that the present value of the land with the improvements and meliorations is $1000; and that the present value of the land without these' improvements and meliorations is but $25; so that in fact, the value of the land is increased thereby $975. This latter sum, in my judgment, the plaintiff is entitled to, as a lien and charge on the land in its present condition. I wish, in coming to this conclusion, to be distinctly understood as affirming and maintaining the broad doctrine, as a doctrine.of equity, that, so far as an innocent purchaser for a valuable consideration, without notice of any infirmity in his title, has, by his improvements and meliora-tions, added to the permanent value of the estate, he is entitled to a full remuneration, and that such increase of value is a lien and charge on the estate, which the absolute owper is bound to discharge, before he is to be restored to his original rights in the land. This is the clear result of the Roman law; and it has the most persuasive equity, and, I may add, common sense and common justice, for its foundation. The “Betterment Acts” (as they are commonly called) of the states of Massachusetts and Maine, and of some other states, are founded upon the like equity, and were manifestly intended to support it, even in suits at law for the recovery of the estate. The report will, therefore, be accepted, and allowed; and a decree made in conformity to the present opinion.
The final decree was as follows: “Pinal Decree. — And now, on coming in of the master’s report, it is ordered, that the same be accepted and allowed. And it is further ordered, adjudged, and declared, that the said improvements, to the value of nine hundred and seventy-five dollars, are a lien upon the whole of the premises described in the plaintiff’s bill, and that one quarter part of the said premises stand charged with one quarter of the said improvements. And it is further ordered, that unless one quarter part of the said sum of nine hundred and seventy-five dollars is paid by the defendant to the complainant, by the next term of the said court, one quarter part of the whole of the said premises, with the improvements thereon, shall be sold, and the proceeds thereof, to an amount not exceeding one quarter of nine hundred and seventy-*136five dollars, shall be paid over to the complainant. And it is further ordered, that all further orders and decrees in the premises be reserved until the further order of court.”